DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,500,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15-34 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Abry (US 2010/0286619), Robinson et al. (US 7,815,061), Olson et al. (US 2016/0193416), Scanlon (US 2016/0144132), Fournier et al. (US 2016/0106929), Young et al. (US 2015/0174325).
Regarding claims 15, 25 and 31, the cited prior arts fail to disclose/teach among all the limitation or render obvious a cap comprising two distinct elements: a body and a gripping member, wherein an inner portion of the gripping member is disposed on an inner surface of the cylindrical portion of the body to form an inner gripping surface adapted to frictionally engage the needle shield on the needle and wherein an outer portion of the gripping member is disposed on an outer surface of the cylindrical portion of the body and a proximal surface of the disc portion of the body, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 15, 25 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783